Exhibit 99.2 PRO FORMA FINANCIAL STATEMENTS FOR THE YEAR/PERIOD ENDED: DECEMBER 31, 2009 JUNE 30, 2010 -1- LENCO MOBILE INC. ACQUISITION OF JETCAST, INC. PRO FORMA FINANCIAL STATEMENTS TABLE OF CONTENTS Pro Forma Balance Sheets as of June 30, 2010 1 Pro Forma Statements of Operations for the Year Ended December 31, 2009 and Six Months Ended June 30, 2010 4 -2- Pro Forma Results for Lenco Mobile Inc. and Acquired Operations Pro Forma Balance Sheets as of June 30, 2010 As of June 30, 2010 Lenco Mobile Inc. Jetcast, Inc. Lenco Mobile Inc. As Adjusted Pro Forma Pro Forma Pro Forma (unaudited) (unaudited) (unaudited) (A) (B) (C ) ASSETS Current assets: Cash and cash equivalents $ $ $ Investments - Accounts receivable, net Debt issuance costs, net - Original issue discount, net - Notes receivable, current portion - Other current assets - Total current assets Property and equipment, net Other noncurrent assets: Intangible assets - goodwill Intangible assets - other, net Other noncurrent assets Total other noncurrent assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ $ Current maturities of debt - Debt discount - ) ) Accrued interest on debt and obligations - Current contingent consideration liability - Income taxes payable (receivable) - ) ) Total current liabilities Debt, net of current maturities Deferred income taxes - Warrant put liability - Contingent consideration liability, net of current portion - - - Total liabilities Shareholders’ equity: Common stock, 250,000,000 shares authorized, $.001 par value, 65,881,747 shares issued and outstanding at June 30, 2010 - Additional paid in capital Accumulated other comprehensive income - Accumulated deficit ) ) ) Total Lenco Mobile Inc. shareholders’ equity Noncontrolling interest (deficit) - ) - Total equity Total liabilities and shareholders’ equity $ $ $ See accompanying notes to pro forma financial information -3- Notes to above pro forma financial information: (A) This column represents the pro forma Balance Sheet for Jetcast, Inc. assuming it had been purchased by Lenco Mobile Inc. on January 1, 2010 and operated by Lenco Mobile Inc. through June 30, 2010.Adjustments have been made to remove the following which existed on the June 30, 2009 audited Balance Sheet for Jetcast, Inc. due to revaluation according to SFAS141R and exchange of shares with Lenco Mobile Inc. at the assumed date of acquisition: Intangible Assets, Goodwill: $ Intangible Assets, Other – Net: Common Stock – Jetcast, Inc.: Treasury Stock – Jetcast, Inc.: ) Additional Paid in Capital: Other Comprehensive Income: ) Retained Earnings: ) This column also contains pro forma adjustments for the amortization for the six months ended June 30, 2010 netting into “Intangible assets - other, net.” Further adjustments were made to “Additional paid in capital” above to affect the issuance of Lenco Mobile Inc. shares in exchange for shares of Jetcast, Inc.Note that since Lenco Mobile Inc. would have continued to have pre-tax losses, no tax benefit of the loss on Jetcast Inc.’s Balance Sheet would have been recognized in this pro forma analysis. (B) This column represents the Consolidated Balance Sheet for Lenco Mobile Inc. for June 30, 2010.As reported in our June 30, 2010 Form 10-Q, we have added the effects of acquiring Jetcast, Inc. including the payment of approximately $500,000 in cash as well as the issuance of approximately 4 million shares of Lenco Mobile Inc. to the former shareholders of Jetcast, Inc. (C) This column represents the As Adjusted Pro Forma Consolidated Balance Sheet for Lenco Mobile Inc. as of June 30, 2010 adjusted to include the Jetcast, Inc. acquisition assuming it had been purchased by Lenco Mobile Inc. on January 1, 2010. -4- Pro Forma Results for Lenco Mobile Inc. and Acquired Operations Consolidated Pro Forma Statements of Operations for the Year Ended December 31, 2009 and Six Months Ended June 30, 2010 Lenco Mobile Lenco Mobile Inc. Lenco Mobile Inc. Jetcast, Inc. Lenco Mobile Inc. As Adjusted Jetcast, Inc. Inc. As Adjusted Pro Forma Pro Forma Pro Forma Pro Forma Pro Forma Pro Forma Jan. 1, 2009 - Jan. 1, 2009 - Jan. 1, 2009 - Jan.1, 2010 - Jan. 1, 2010 - Jan. 1, 2010 - Dec. 31, 2009 Dec. 31, 2009 Dec. 31, 2009 June 30, 2010 June 30, 2010 June 30, 2010 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) (A) (B) (C ) (D) (E) (F) Revenue $ Cost of sales Gross profit Operating expense: Sales and marketing General and administrative Research and development 0 0 Depreciation and amortization Total operating expense Income (loss) from operations ) Other income (expense): Interest income (expense), net 0 ) ) 0 ) ) Other income (expense), net 0 ) ) 0 Total other income (expense) 0 ) ) 0 Income (loss) before income taxes ) Income tax expense 0 0 Net loss including noncontrolling interest ) Less: Net loss attributed to noncontrolling interest 0 0 0 0 ) ) Net loss attributed to Lenco Mobile Inc. $ ) $ ) $ ) $ ) $ ) $ ) Net loss per share $ ) $ ) Weighted average shares outstanding See accompanying notes to pro forma financial information -5- Notes to above pro forma financial information: (A) This column represents the pro forma results for Jetcast, Inc. assuming it had been purchased by Lenco Mobile Inc. on January 1, 2009 and operated by Lenco Mobile Inc. through December 31, 2009.An adjustment has been made to include approximately $4.1 million for one year of amortization expense based on the value of the amortizable intangible assets as of the acquisition date.Note that since Lenco Mobile Inc. would have continued to have pre-tax losses, no tax benefit of the loss on Jetcast Inc.’s books would have been recognized in this pro forma analysis, thus approximately $12,000 in income tax expense was adjusted from the audited Jetcast, Inc. December 31, 2009 Statement of Operations to the above pro forma in this column. (B) This column represents the Consolidated Statement of Operations for Lenco Mobile Inc. for the period January 1, 2009 through December 31, 2009. (C) This column represents the As Adjusted Pro Forma Consolidated Statement of Operations for Lenco Mobile Inc. including the Jetcast, Inc. results for the period January 1, 2009 through December 31, 2009. (D) This column represents the pro forma results for Jetcast, Inc. assuming it had been purchased by Lenco Mobile Inc. on January 1, 2010 and operated by Lenco Mobile Inc. through June 30, 2010.An adjustments has been made to include approximately $2.1 million for six months of amortization expense based on the value of the amortizable intangible assets as of the acquisition date.Note that since Lenco Mobile Inc. would have continued to have pre-tax losses, no tax benefit of the loss on Jetcast Inc.’s books would have been recognized in this pro forma analysis, thus approximately $12,000 in income tax benefit was adjusted from the audited Jetcast, Inc. June 30, 2010 Statement of Operations to the above pro forma in this column (E) This column represents the Consolidated Statement of Operations for Lenco Mobile Inc. for the period January 1, 2010 through June 30, 2010. (F) This column represents the As Adjusted Pro Forma Consolidated Statement of Operations for Lenco Mobile Inc. including the Jetcast, Inc. results for the period January 1, 2010 through June 30, 2010. -6-
